DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
   
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
With regard to STEP 2A (prong 2), the guidelines provide the following exemplary considerations that are indicative of whether an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
With regard to STEP 2B, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
ANALYSIS OF THE INDEPENDENT CLAIM(S) USING THE TWO STEP INQUIRY: Using the two-step inquiry, as outlined above, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:
STEP 1: Do claims 1-20 fall within one of the statutory categories? Yes.  Claims 1-20 are directed towards a process with respect to claims 1-18 and a machine with respect to claims 19 and 20.
STEP 2A (PRONG 1): Are the claims directed to judicial exception, i.e. a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1-20 are directed toward an abstract idea. The claim recites the abstract idea of obtaining parameters corresponding to an object.  The limitations require no more than mere data gathering
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? No, claims 1-20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. The claim does not comprise any additional elements that implement the judicial exception with a particular machine or manufacture that is integral to the claim.  Nor does any additional element effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception in a meaningful way beyond linking the exception to a particular environment, e.g. sensing information in an autonomous vehicle.  Rather, the claim merely recites the use of a general purpose computer to perform the method
STEP 2B: Do the claims recite additional elements that provide significantly more than the recited judicial exception? No Claims 1-20 do not recite any additional elements that are not well-understood, routine or conventional. Claim 1 does not recite any additional elements, claim 19 simply recites a general apparatus, and claim 20 recites a conventional computer.
CONCLUSION:
Thus, since independent claims 1, 19, 20 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that independent claims 2-18 are directed towards non-statutory subject matter.
DEPENDENT CLAIMS:
The dependent claims 2-18 do not recite any further limitations that cause the claims to be directed towards statutory subject matter.  The claims merely recite: abstract idea.  Each of the further limitations expound upon the abstract idea and do not recite additional elements integrating the abstract idea into a practical application or additional elements that are not well-understood, routine or conventional.  Therefore, dependent claims 2-18 are similarly rejected as being directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from the claim language what a “planned parameter” and “actual parameter are referring to.  Specifically it is unclear if planned/actual parameters are inputted into the system (i.e. a fake sensor reading), an expected response to a given situation (i.e. the expected output of a system), an actual response of the system, or something else.  
Looking at the plane meaning of the language “planned parameter” and “actual parameter”, as used in the claims, “planned parameter” is what the system is expected to be doing and “actual parameter” is what the system is actual doing.  However the dependent claims state that the “obtaining the planned parameter corresponding to the object to be tested comprises: obtaining sensor data; and obtaining the planned parameter based on the sensor data” (see at claim 2).  Therefore it is unclear if the “planned parameter” or the “actual parameter” of claims 1, 19 and 20 is sensor data.
for the purpose of compact prosecution the Examiner has interpreted the claim language “planned parameter” to be what the system is expected to be doing and “actual parameter” to be what the system is actual doing.   

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10909629 (Madigan et al.).
With respect to claim 1
Madigan teaches: A method/device/system for testing an object to be tested (see at least Fig 1; #101; and col. 3 lines 11-35), comprising: 
obtaining a planned parameter corresponding to the object to be tested (see at least Fig 2; #211 and #221; col. 4-5 lines 54-20 and col. 8 lines 30-40; Discussing looking at what a vehicle should be doing in certain circumstances.); 
obtaining an actual parameter corresponding to the object to be tested through a simulation platform (see at least Fig 6; #604; and col. 22 lines 13-30 and col. 23 lines 14-23; Discussing looking at an autonomous vehicles response to simulated inputs.  Also see 112 above.); and 
obtaining a testing result corresponding to the object to be tested based on the planned parameter and the actual parameter (see at least Fig 5 and 6; #402, #506 and #606; and col. 23 lines 35-54).
Madigan additionally discloses the use of memory to store instructions (see at least Fig 1 and 2) and a processors to perform the functions (see at least Fig 1 and 2)
With respect to claim 2
Madigan discloses: wherein obtaining the planned parameter corresponding to the object to be tested comprises: 
obtaining sensor data (see at least Fig 2; #211 and #221; col. 4-5 lines 54-20 and col. 8 lines 30-40); and 
obtaining the planned parameter based on the sensor data (see at least Fig 2 and 4; #250 and #402; and col. 8-9 lines 30-35; Also see 112 above).
With respect to claim 3
Madigan discloses: wherein obtaining the planned parameter based on the sensor data comprises 
processing the sensor data based on a first pre-set object to obtain the planned parameter (see at least Fig 2 and 4; #250 and #402; and col. 8-9 lines 30-35; Also see 112 above), and the first pre-set object is provided in an unmanned vehicle (see at least Fig 2 and 4; #250 and #402; and col. 8-9 lines 30-35 and col. 15-16 lines 54-20 ; Also see 112 above).
With respect to claim 4 
Madigan discloses: 
wherein the first pre-set object comprises at least one of a vision object or a path planning object (see at least Fig 5; #502; and col. 19-20 and lines 50-20; Discussing inputting fake condition.  Also see 12 above), and the planned parameter comprises at least one of a planned path, a planned velocity, a planned acceleration, or a planned distance (see at least Fig 5 and 6; #502; col. 4 lines 54-67 and col. 19-20 and lines 50-20; Also see 112 above).
With respect to claim 5 
Madigan discloses: wherein obtaining the actual parameter corresponding to the object to be tested through the simulation platform (see at least Fig 6; #604; and col. 22 lines 13-30 and col. 23 lines 14-23) comprises:
obtaining a control command corresponding to the planned parameter (see at least Fig 2; #211 and #221; col. 4-5 lines 54-20 and col. 8 lines 30-40; Discussing looking at what a vehicle should be doing in certain circumstances.); and 
obtaining the actual parameter based on the control command through the simulation platform (see at least Fig 5 and 6; #402, #506 and #606; and col. 23 lines 35-54; Discussing looking at the vehicle performance.).
With respect to claim 6
Madigan disclose: wherein obtaining the control command corresponding to the planned parameter (see at least Fig 2; #211 and #221; col. 4-5 lines 54-20 and col. 8 lines 30-40) comprises: 
processing the planned parameter based on a second pre-set object to obtain the control command (see at least Fig 2; #211 and #221; col. 4-5 lines 54-20 and col. 8 lines 30-55; Discussing collecting information from multiple sensors.).
With respect to claim 7
 Madigan disclose: 
wherein the second pre-set object is provided in an unmanned vehicle (see at least Fig 2 and 4; #250 and #402; and col. 8-9 lines 30-35 and col. 15-16 lines 54-20 ; Also see 112 above).
With respect to claim 8
Madigan discloses:
wherein the second pre-set object is provided in the simulation platform (see at least Fig 5-6; #504 and #604; col. 19-20 and lines 50-30).
With respect to claim 9
Madigan discloses: 
wherein the control command comprises at least one of: a rotating speed and/or a rotating direction of at least one physical electric motor included in a physical unmanned vehicle, or a rotating speed and/or a rotating direction of at least one virtual electric motor included in a virtual unmanned vehicle generated by the simulation platform (see at least Fig 5 and 6; #504 and #604; and col. 4-5 lines 54-6, col. 6 lines 4-20, and col. 19 lines 10-20), and 
processing the planned parameter based on the second pre-set object to obtain the control command (see at least Fig 2; #211 and #221; col. 4-5 lines 54-20 and col. 8 lines 30-55) comprises: 
determining at least one physical or virtual electric motor corresponding to the planned parameter based on a type of the planned parameter (see at least Fig 5 and 6; #504 and #604; and col. 4-5 lines 54-6, col. 6 lines 4-20, and col. 19 lines 10-20); and 
determining at least one of the rotating speed or the rotating direction of each of the at least one physical or virtual electric motor based on the planned parameter (see at least Fig 5 and 6; #504 and #604; and col. 4-5 lines 54-6, col. 6 lines 4-20, and col. 19 lines 10-20).
With respect to claim 10
Madigan discloses: wherein obtaining the actual parameter based on the control command (see at least Fig 5 and 6; #402, #506 and #606; and col. 23 lines 35-54) comprises:
obtaining the actual parameter based on at least one of the rotating speed, the rotating direction, or an operating parameter of each of the at least one physical or virtual electric motor (see at least Fig 5 and 6; #504 and #604; and col. 4-5 lines 54-6, col. 6 lines 4-20, and col. 19 lines 10-20).
With respect to claim 11
Madigan discloses:
wherein the second pre-set object comprises a control object (see at least Fig 2; #211 and #221; col. 4-5 lines 54-20 and col. 8 lines 30-55; Discussing collecting information from multiple sensors.).
With respect to claim 12
Madigan discloses:
wherein the object to be tested comprises at least one of the first pre-set object or the second pre-set object (see at least Fig 2, 5, and 6; #211 and #221; col. 4-5 lines 54-20, col. 8 lines 30-55, and col. 19 lines 10-50; Discussing collecting information from multiple sensors during the virtual test.).
With respect to claim 13
Madigan disclose:
wherein the first pre-set object comprises a first pre-set algorithm (see at least Fig 5-6; #504 and #604; col. 19-20 and lines 50-30 and col.  21-22 lines 50-45), the vision object comprises a vision algorithm (see at least Fig 5-6; #504 and #604; col. 19-20 and lines 50-30 and col.  21-22 lines 50-45), and the path planning object comprises a path planning algorithm (see at least Fig 5-6; #504 and #604; col. 19-20 and lines 50-30 and col.  21-22 lines 50-45), and the second pre-set object comprises a second pre-set algorithm (see at least Fig 5-6; #504 and #604; col. 19-20 and lines 50-30 and col.  21-22 lines 50-45), and the control object comprises a control algorithm (see at least Fig 5-6; #504 and #604; col. 19-20 and lines 50-30 and col.  21-22 lines 50-45).
With respect to claim 14
Madigan discloses:
wherein the sensor data comprise at least one of an image, a distance, a velocity, an acceleration, location coordinates data, or inertial data (see at least Fig 2 and 4; #250 and #402; and col. 4 lines 54-67 and col. 8-9 lines 30-35.
With respect to claim 15
Madigan discloses: wherein determining the testing result corresponding to the object to be tested based on the planned parameter and the actual parameter (see at least Fig 5 and 6; #402, #506 and #606; and col. 23 lines 35-54) comprises: 
obtaining a first deviation value between the planned parameter and the actual parameter (see at least Fig 5 and 6; #402, #506 and #606; and col. 4 lines 54-67 and col. 23 lines 35-54); determining that the testing result is abnormal if the first deviation value is greater than a first predetermined value (see at least Fig 5 and 6; #402, #506 and #606; and col. 4 lines 54-67 and col. 23 lines 35-54; The Examiner notes that this language is fairly broad and would include a device being inactive when it should be active); and determining that the testing result is normal if the first deviation value is smaller than or equal to the first predetermined value (see at least Fig 5 and 6; #402, #506 and #606; and col. 4 lines 54-67 and col. 23 lines 35-54; The Examiner notes that this language is fairly broad and would include a device being inactive when it should be active).
With respect to claim 16
Madigan discloses:
after obtaining the actual parameter corresponding to the object to be tested through the simulation platform (see at least Fig 5 and 6; #402, #506 and #606; and col. 4 lines 54-67 and col. 23 lines 35-54), displaying the planned parameter and the actual parameter to a user for the user to analyze the object to be tested based on the planned parameter and the actual parameter (see at least Fig 1 and 3; #101 and #109; and col. 3 lines 35-55 and col. 12-13 lines 60-8, and claim 20).
With respect to claim 17
Madigan discloses:
after obtaining the actual parameter corresponding to the object to be tested through the simulation platform (see at least Fig 5 and 6; #504 and #604; and col. 4-5 lines 54-6, col. 6 lines 4-20, and col. 19 lines 10-20), obtaining a historical parameter (see at least Fig 5 and 6; #504 and #604; and col. 4-5 lines 54-6, col. 6 lines 4-20, col 11 lines 10-45 and col. 19 lines 10-20; Discussing comparing drivers scores); and 
displaying the planned parameter, the actual parameter, and the historical parameter to a user for the user to analyze the object to be tested based on the planned parameter, the actual parameter, and the historical parameter (see at least Fig 1 and 3; #101 and #109; and col. 3 lines 35-55 and col. 12-13 lines 60-8, and claim 20).
With respect to claim 18
Madigan discloses:
wherein the object to be tested comprises an algorithm to be tested (see at least Fig 4-6; #402; and col. 4 lines 34-55 and col. 22 lines 11-45).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10467704 (Konrardy et al.) discuses evaluating the response of autonomous/semi-autonomous vehicles by inputting test parameters and looking at the vehicle’s response; and 
US 2016/0314224 (Wei et al.) which discloses creating a simulated environment for an autonomous vehicle controller and receiving feedback from the controller based on the simulated environment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661